DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claims 1 - 17 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“compensating for an image distortion of an acquisition of diffusion imaging by applying the diffusion imaging pulse sequence using the determined time-dependent magnetic field deviation, the compensating for the image distortion comprising performing an image correction that occurs subsequent to the acquisition of the diffusion imaging”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 – 13, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 14, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“compensation circuitry configured to compensate for an image distortion of an acquisition of diffusion imaging by applying the diffusion imaging pulse sequence using the determined time-dependent magnetic field deviation, the compensating for the image distortion comprising performing an image correction that occurs subsequent to the acquisition of the diffusion imaging”.

in combination with the rest of the limitations of the claim. 

d. With respect to claims 15,16, the claims have been found allowable due to their dependencies on claim 14.
e. With respect to claim 17, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“compensating for an image distortion of an acquisition of diffusion imaging by applying the diffusion imaging pulse sequence using the determined magnetic field deviation, the compensating for the image distortion comprising performing an image correction that occurs subsequent to the acquisition of the diffusion imaging”.

in combination with the rest of the limitations of the claim. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 

an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852